Judgment reversed and new trial granted, costs to abide the event. We think that this case, on the present record, does not fall within the doctrine of Citrone v. O'Rourke Engineering Const. Co. (188 N. Y. 339). According to plaintiff’s testimony there was an assurance by defendant’s representative that no danger existed, and a promise of notification when danger should become imminent. This brings the case within the doc trine of Rice v. Eureka Paper Co. (174 N. Y. 385). Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.